Citation Nr: 0524491	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-05 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
lumbar spine fracture with degenerative disc disease, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946, from January 1947 to January 1950, and from June 1951 
to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted an increased 
evaluation to 20 percent disabling for the veteran's service-
connected spine disability.

In August 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran underwent VA spine examination in February 2003.  
The only findings reported were range of motion testing 
results.  It does not appear that the examiner considered 
whether there was impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Nor does it appear that the 
examiner tested for objective evidence of the veteran's 
radicular complaints, though degenerative disc disease was 
found on examination.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail; it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 
(1996); see also Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  Because the February 2003 exam is not sufficiently 
detailed, the Board must remand this case so as to afford the 
veteran an adequate examination to determine the severity of 
his lumbar spine disability. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  If the veteran is willing to report, the 
RO should arrange for a VA spine examination 
in order to assess the extent of his service-
connected lumbar spine disability with 
degenerative disc disease.  The claims folder 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.

The examination should use the current spine 
examination worksheet, designed to address 
the new rating criteria.  With respect to the 
veteran's orthopedic pathology, the examiner 
should identify and express an opinion as to 
the severity of any orthopedic manifestations 
(including decreased range of motion and the 
presence or absence of muscle spasm) of the 
veteran's back disability.  The examiner 
should conduct all tests and studies deemed 
necessary, to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering this 
opinion, the examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present in 
the back.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion of back.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician or treatment by a physician, and 
if so, the frequency and duration of those 
episodes.  

With respect to neurological impairment 
associated with the lumbar spine disability, 
the examiner should also identify any and all 
neurological symptoms and express an opinion 
as to their severity.

The examiner must set forth a complete 
rationale underlying any conclusions drawn or 
opinions expressed.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

